Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142381 & (15)(16)(17)                                                                                Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ALBERT WASHINGTON, Conservator for                                                                       Brian K. Zahra,
  ROSIE WASHINGTON,                                                                                                   Justices
           Plaintiff-Appellee,
  v                                                                 SC: 142381
                                                                    COA: 301528
                                                                    Wayne CC: 09-001673-NO
  ST. JOHN HEALTH and ST. JOHN SENIOR
  COMMUNITY, jointly and severally,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motions for immediate consideration and for
  miscellaneous relief are GRANTED. The application for leave to appeal the December
  29, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court. The motion
  for stay is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 28, 2011                    _________________________________________
         y0125                                                                 Clerk